UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4243


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARVIN JOSHUA WHITE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:15-cr-00715-RBH-1)


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Bradley M. Kirkland, BRADLEY M. KIRKLAND, LLC, Columbia, South Carolina, for
Appellant. Alfred William Walker Bethea, Jr., Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marvin Joshua White seeks to appeal his 180-month sentence, imposed pursuant

to a Fed. R. Crim. P. 11(c)(1)(C) plea agreement, for possession with intent to distribute

crack cocaine. White’s counsel filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), stating that there are no meritorious issues for appeal, but questioning

whether the district court imposed an unreasonable sentence. White filed a pro se brief

contending that the district court improperly denied his motion to suppress, and that he is

entitled to a sentence reduction pursuant to Amendment 794 to the U.S. Sentencing

Guidelines. We dismiss in part and affirm in part.

       We generally review a defendant’s sentence “under a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). “However, not all

sentences are subject to appellate review.” United States v. Williams, 811 F.3d 621, 622-

23 (4th Cir. 2016). In this case, we lack jurisdiction to review White’s sentence of

imprisonment because the district court sentenced White in accordance with the terms of

his Rule 11(c)(1)(C) plea agreement, the sentence is not unlawful, and the sentence is not

based on the Sentencing Guidelines. See id. at 623-25. We therefore dismiss White’s

appeal of his sentence.

       We have considered the arguments asserted in White’s pro se supplemental brief

and conclude they are without merit. In accordance with Anders, within the constraints

set forth in Williams, we have reviewed the entire record in this case and have found no

meritorious issues for review. We therefore affirm White’s conviction. This court

requires that counsel inform White, in writing, of the right to petition the Supreme Court

                                            2
of the United States for further review. If White requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel's motion must state that a copy

thereof was served on White.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                           3